600 S.E.2d 860 (2004)
STATE
v.
Jimmy McNEILL.
No. 615A03.
Supreme Court of North Carolina.
July 12, 2004.
William N. Farrell, Jr., Senior Deputy Attorney General, Kristy M. Newton, District Attorney, for State.
The following order has been entered on the motion filed on the 12th day of July 2004 by Defendant for Extension of Time to Serve Proposed Record on Appeal:
"Motion Allowed. Defendant shall have up to and including the 15th day of August 2004 to serve his/her proposed record upon the district attorney. The parties shall then proceed to settle and file the record on appeal pursuant to the provisions of Appellate Rules 11 and 12. By order of the Court in conference this the 12th day of July 2004."